Citation Nr: 0111435	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

2.  Entitlement to a compensable rating for bilateral pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for sinusitis 
and assigned a 10 percent rating, effective September 9, 
1996, and granted service connection for bilateral pes planus 
and assigned a noncompensable rating; and an October 1999 
rating decision which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a skin disorder.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board in Washington, D.C., in March 
2000.  However, he canceled the hearing.  

In various statements, the veteran has raised the issue of 
entitlement to an effective date prior to September 9, 1996, 
for the grant of service connection for sinusitis and the 
assignment of a 10 percent rating.  The RO has not yet 
adjudicated this issue and it is not properly before the 
Board at this time.  It is referred to the RO for appropriate 
development.  


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The veteran has provided VA with a list of dates indicating 
treatment for his disabilities.  However, he did not indicate 
the names of the physicians who treated him.  This 
information is needed to ensure that VA has fulfilled its 
duty to assist the veteran in developing his claim in 
accordance with the new law above.  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

The veteran was afforded VA orthopedic examination in March 
1999.  However, the examiner did not adequately evaluate the 
veteran's complaints of pain on use at the examination.  In 
this regard, the RO is reminded that functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000) must be considered in 
rating the veteran's bilateral pes planus.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Furthermore, it appears that 
the veteran recently had foot surgery.  As such, the Board 
finds that another examination is necessary, particularly in 
light of the new law noted above.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Since the veteran's claim 
for disability compensation has remained in appellate status 
since he filed a notice of disagreement as to the initial 
decision on his original claim for benefits, the Court's 
holding would be applicable to his case.  

The Board received two separate mailings from the veteran and 
his representative which contained additional evidence.  One 
of the packets included a letter from the veteran's 
representative indicating that the veteran waived RO review 
of the evidence contained in that mailing in accordance with 
38 C.F.R. § 20.1304 (2000).  It is unclear if the waiver was 
meant to apply to the other packet of evidence submitted by 
the veteran.  Nevertheless, the Board has determined for the 
reasons noted above that a Remand is necessary.  Hence, 
despite the waiver, the RO will have the opportunity to 
review all the evidence submitted and readjudicate the 
veteran's claims in light of all the evidence of record.  

The rating criteria for sinusitis have changed during the 
pendency of this appeal.  Under the criteria in effect prior 
to October 7, 1996, a noncompensable evaluation was warranted 
for mild or occasional symptoms or for X-ray manifestations 
only.  A 10 percent evaluation was warranted for moderate 
chronic sinusitis manifested by a discharge, crusting or 
scabbing and infrequent headaches.  A 30 percent evaluation 
required severe sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent rating was awarded for post operative symptoms, 
after radial operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97 Diagnostic Code 6510 (as in 
effect prior to October 7, 1996).

Effective October 7, 1996, sinusitis is to be evaluated under 
the General Rating Formula for Sinusitis as found in 
38 C.F.R. Part 4 (as in effect from October 7, 1996).  The 
new criteria provide as follows:

General Rating Formula for Sinusitis 
(DC's 6510 through 6514):
        Following radical surgery with 
chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated 
surgeries                                                                  
50
        Three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting                                       
30
        One or two incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or
crusting                                                              
10
        Detected by X-ray only                              
0

    Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

The Court has held that, where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the RO must 
consider the veteran's claim for an increased rating for 
sinusitis under both the old and new criteria and apply the 
criteria which is most favorable to the veteran.  The 
Statement of the Case appears to cite only the new criteria.

The veteran has raised the issues of secondary service 
connection for calcaneal spurs and Morton's neuroma.  These 
issues may be inextricably intertwined with the rating to be 
assigned service connected pes planus and should be 
adjudicated in connection therewith.

The veteran is henceforth advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. §3.655 (2000).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied as to the issues on the 
title page of this decision and the 
additional issues of secondary service 
connection for Morton's neuroma and 
calcaneal spurs. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
sinusitis and bilateral pes planus since 
March 1999 and a skin disability since 
his discharge from service.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his service-
connected bilateral pes planus and an ear 
nose and throat examination to determine 
the severity of his sinus disability.  In 
addition, if new and material evidence 
has been submitted to reopen a claim for 
service connection for a skin disability, 
the RO should order a dermatological 
examination.  The claims folder must be 
made available to the examiners for 
review before the examinations.  A copy 
of this Remand decision must be provided.  
Such tests and/or X-rays as the examiners 
deem necessary should be performed, and 
all related documentation should be 
associated with the claims file.  If an 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.  

The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered.  If it is not feasible to 
respond to a question, the reasons should 
be fully discussed.

The Orthopedic examiner should:

I.  List all clinical manifestations 
associated with the veteran's 
bilateral pes planus.  

II.  Provide an opinion as to 
whether it is at least as likely as 
not (50/50) that the veteran's 
recently diagnosed calcaneal spurs 
and Morton's neuroma are proximately 
due to or the result of or are being 
aggravated by the service-connected 
bilateral pes planus.  

III.  Indicate whether the veteran's 
recent surgery was necessitated by 
his service-connected bilateral pes 
planus or may be attributed to a 
separate diagnostic and unrelated 
entity.  

IV.  Indicate whether the veteran's 
feet exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected bilateral pes 
planus.  If feasible, this 
additional disability should be 
translated into additional loss of 
range of motion of an affected 
joint.

V.  Express an opinion on whether 
pain attributable to the service-
connected bilateral pes planus could 
significantly limit functional 
ability during flare-ups or when the 
veteran's feet are used repeatedly 
over time?  If feasible, this 
additional disability should be 
translated into additional loss of 
range of motion of an affected 
joint.

The Ear, Nose and Throat Examiner should:

I.  Indicate whether the following 
are present or absent, and, if 
present, to what degree:  Discharge, 
crusting, scabbing, headaches, 
incapacitating recurrences, surgical 
intervention, chronic osteomyelitis 
requiring periodic curettage, and 
severe symptoms after repeated 
operations.  

II.  Ascertain whether the veteran's 
sinusitis is manifested by one or 
two incapacitating episodes per year 
requiring prolonged (4 to 6 week) 
antibiotic treatment; three to six 
non-incapacitating episodes per year 
characterized by headaches, pain, 
and purulent discharge or crusting; 
three or more incapacitating 
episodes per year requiring 
prolonged antibiotic treatment; more 
than six non-incapacitating episodes 
per year characterized by headaches, 
pain, and purulent discharge or 
crusting; or following radical 
surgery with chronic osteomyelitis, 
or near constant sinusitis after 
repeated surgeries.

III.  Indicate whether the veteran 
has had any surgical procedures on 
his sinuses; and, if so, the 
specific procedures should be noted.

6.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the veteran's claims.  This 
should include adjudication of the 
inextricably intertwined issues of 
secondary service connection for 
calcaneal spurs and Morton's neuroma.  
This should include consideration of 
Allen v. Brown, 7 Vet. App. 430 (1995).  
In the event these two latter issues are 
unfavorable to the veteran, a 
supplemental statement of the case should 
be issued addressing these matters.  The 
veteran and his representative should be 
informed of the need to file a timely 
substantive appeal if the Board is to 
adjudicate these issues.

If any of the determinations listed on 
the title page of this decision remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted and consideration of the old 
and new regulations for sinusitis.  They 
should then be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


